On December 28th, 1931, the defendants owned a large tract of land in the town of Westport which they had divided into building lots and from which they had sold some lots. Through this property extended a private highway known as Hale St. On the afternoon of the day in question, both of the defendants were upon the property in question and, at different times in different places on their property, they started fires for the purpose of burning dead grass and weeds. The defendants stayed near the fires they had started, and warned children playing in the neighborhood not to approach the fires. The defendants did not leave the premises until the fires they had started had been extinguished and at that time they had no knowledge that any fire lit by them had caused damage to anyone. On that same afternoon other fires were lit by other parties upon two different premises owned by two other and different parties both of whose lands abut Hale St.
About three o'clock that afternoon the plaintiff, then about seven years of age, was playing with other children in Hale St. While so playing, her clothing caught fire and she was severely burned. There is no evidence in the case that the fire that burned the plaintiff was communicated to her from any of the fires started and maintained by the defendants. There is some evidence that another child had a lighted stick with *Page 17 
which she touched the plaintiff's clothing; but if this be so, there is no evidence that such child lighted the stick at any of the fires maintained by the defendants.
I find the issues in favor of the defendants.
   Judgment is rendered in favor of the defendants against the plaintiff.